In an action for the foreclosure of a mortgage on property, a part of which, covered originally by the mortgage, had been taken in condemnation, the plaintiff moved for summary judgment. The plaintiffs in a judgment creditor’s action involving the same property moved for a consolidation of the actions. The order granted a partial summary judgment for the foreclosure and sale under the $50,000 mortgage and directed that the property be sold with the right to the plaintiff to satisfy any deficiency arising on the sale from the award. The remaining part of the action, involving a second mortgage, was severed and consolidation of this cause of action with the judgment creditor’s action was granted, so that the judgment creditors and other parties interested could litigate their respective claims to any sum remaining after the deficiency judgment had been satisfied from the award. Other relief, unimportant here, was also granted. Order and judgment affirmed, with twenty-five dollars costs and disbursements to the respondent. No opinion. Lazansky, P. J., Carswell, Tompkins, Davis and Johnston, JJ., concur.